Citation Nr: 9911809	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-32 939A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an abdominal umbilical 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
December 1972.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, denied the veteran's claim.

The case was previously before the Board in March 1998 and 
was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, to the extent possible, the RO has 
continued the denial of the veteran's claim and he has 
continued his appeal.  The case is now returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  There is no competent evidence of record that the 
veteran's diagnosed recurrent umbilical hernia resulted from 
disease or injury in service.

3.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented a plausible claim of service 
connection for an abdominal umbilical hernia.


CONCLUSION OF LAW

A well-grounded claim of service connection for an abdominal 
umbilical hernia has not been presented.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1997); 38 C.F.R. 
§ 3.303 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A careful review of the service medical records is entirely 
negative for any evidence of an abdominal umbilical hernia.  
Service medical records are entirely negative for any 
pertinent complaints, treatment, or diagnosis.  The veteran 
underwent a pre-induction medical examination in June 1968 
and separation examination in November 1972, both of which 
were also negative for pertinent abnormality.

In 1978, the veteran submitted a claim seeking non-service-
connected pension benefits, at which time he reported a 
mental disorder.  However, it is noted that he had no 
complaints of an abdominal umbilical hernia at that time.  
Similarly, the veteran submitted another unrelated claim in 
1984, with no complaints of an abdominal umbilical hernia.

Private medical records from the Columbia Mental Health 
Center dated in 1978, and VA outpatient treatment records 
spanning from 1982 to 1984, were received in relation to the 
unrelated claims by the veteran.  They were entirely negative 
for any complaints, treatment, or diagnosis of an abdominal 
umbilical hernia.  A VA hospitalization record from June to 
July 1988 did indicate a diagnosis of peptic ulcer disease, 
although there was no diagnosis of an abdominal umbilical 
hernia.

In June 1994, the veteran submitted a claim seeking service 
connection for ulcers.  There was no mention of an abdominal 
umbilical hernia.  Received in July 1994 were numerous VA 
medical records spanning from 1988 through 1994.  These 
indicate a variety of gastrointestinal complaints and 
complaints of ulcers, but are entirely negative for any 
evidence of an abdominal umbilical hernia.

In January 1995, the veteran submitted a statement in an 
effort to clarify his earlier claim.  He reported that, 
during his service in 1969, an abdominal umbilical hernia had 
been diagnosed.  He further reported that he had been treated 
for this disorder at the Chelsea Naval Hospital in 1973-1974.  
The veteran claimed to have been on active duty at the time.  
The veteran also reported having undergone surgery for the 
disorder at the Boston VA Medical Center in 1975.

A VA hospitalization record from July 1995 indicates that the 
veteran underwent umbilical herniorrhaphy repair after being 
diagnosed with a recurrent umbilical hernia.  At that time, 
he gave a history of having had an umbilical hernia repair in 
the 1970s.  Also received were VA outpatient treatment 
records spanning from April 1995 to November 1995.  These 
indicated that the veteran first made complaints of an 
umbilical hernia in April 1995.  In September 1995, the 
veteran was seen with complaints of tenderness of his 
postsurgical umbilical hernia repair, but the evaluation 
indicated a well healed hernia repair and it was opined that 
the tenderness would resolve.  Subsequent records also note 
continued complaints of pain related to the hernia surgery.

In accordance with the Board's March 1998 Remand, the RO 
contacted the Boston VA Medical Center to ascertain whether 
there was any record of treatment of the veteran.  A report 
of contact, dated in July 1998, indicated that a check of all 
records had indicated that there was no record of treatment 
of the veteran.

The RO also wrote the veteran on two occasions, in March 1998 
and July 1998, requesting that he provide information as to 
any further pertinent medical treatment, and that he provide 
the mailing address of the Chelsea Naval Hospital, so that 
any such records could be sought.  The record indicates that 
the veteran failed to reply to both of those letters from the 
RO.

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology 
postservice.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge, when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  The United States Supreme Court 
declined to review that case.  Epps v. West, 118 S. Ct. 2348 
(1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
compe-tence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented a well-grounded claim of service connection for an 
abdominal umbilical hernia.

Having carefully reviewed the entire evidentiary record, the 
Board notes that there is no competent evidence of record 
that the veteran's umbilical hernia was present during his 
service.  Service medical records are entirely negative for 
any such disorder.  The Board further notes that the veteran 
filed unrelated claims for benefits in the 1970s and 1980s, 
and it clearly would have been in his self-interest at that 
time to make a claim seeking service connection for an 
abdominal umbilical hernia had, such a disorder existed then.  
The Board notes, however, that the veteran made no such 
claim.  We must further note that, although the evidentiary 
record does contain post-service medical evidence dated in 
the 1970s and 1980s, those records are also entirely negative 
for any evidence of an abdominal umbilical hernia.  The Board 
notes that the earliest medical evidence of record indicating 
that the veteran was treated for complaints related to an 
umbilical hernia is dated in 1995, which was contemporaneous 
with the veteran's initial claim seeking service connection 
for the disorder.

Inasmuch as the veteran is offering his own medical opinion 
and diagnoses, the Board notes that the record does not 
indicate that he has any professional medical expertise.  See 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

As noted previously, the Caluza precedent requires, for a 
claim to be well grounded, competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  The veteran has 
provided competent medical evidence that he has currently 
been diagnosed with a recurrent umbilical hernia.  However, 
neither of the other two requirements of Caluza have been 
satisfied, and, as such evidence has not been presented here, 
the veteran has not submitted a well-grounded claim of 
service connection.

The Board is satisfied that the RO took all reasonable steps 
to properly develop the veteran's claim.  In this regard, the 
Board notes that the veteran did claim to have received 
additional medical treatment in service at the Chelsea Naval 
Hospital.  However, as previously noted, service medical 
records were negative for any such treatment.  The veteran 
also claimed to have received additional treatment at the 
Boston VA Medical Center; however, attempts to obtain such 
records indicated there was no such record of treatment.  
Furthermore, the veteran failed to reply to multiple letters 
from the RO attempting to develop any additional records of 
treatment.  In this regard, the Board notes that "[t]he duty 
to assist in the development and adjudication of a claim is 
not a one-way street."  Wamhoff v. Brown, 8 Vet.App. 517, 
522 (1996).  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).

In summation, the Board notes that this case has been 
remanded once previously to attempt to develop any further 
evidence; the veteran failed to cooperate with such attempt 
and no further evidence could be located.  Any further remand 
would only unnecessarily delay the resolution of the 
veteran's claim.  The Board therefore finds that no further 
action is warranted relative to the development of the 
appellant's claim, based upon the information currently of 
record.  Hence, the Board concludes that there are no 
additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet.App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete in the sense that 
VA has been put on notice that other relevant evidence 
exists, or could be obtained, which, if true, would make the 
claim "plausible."  See Robinette v. Brown, 8 Vet.App. 69, 
80 (1995); see also Epps v. Brown, supra.  Moreover, VA is 
not required to notify the veteran of particular evidence 
needed to make his application complete if the Department has 
not reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  As 
discussed above, we have already remanded this case once 
before in order to afford the veteran an opportunity to 
identify and submit, or to provide the RO with the 
information needed to assist him in obtaining additional 
evidence to complete his application and establish a well-
grounded claim.

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for an abdominal umbilical hernia, regardless of the 
fact that he has not, to date, submitted or identified 
evidence to well ground his claim.  Such a submission would 
need to show, through competent medical evidence, a current 
disability, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).


ORDER

Service connection for an abdominal umbilical hernia is 
denied, since a well-grounded claim has not been presented.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

